DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forciniti et al. (2016/0200899).
Regarding claims 1, 5, 6, 10, and 13-16:  Forciniti et al. teach a tire tread [0001] comprising a rubber composition 60 phr natural polyisoprene (natural rubber), 16 phr S-SBR, 24 phr polybutadiene [Table 2; Experiment D], 0 to 45 phr silica, and 0 to 11.25 as a silane polysulfide coupling agent [Table 1], 0 phr plasticizing agent [Tables 1, 2, 4 and 6], and a sulfur based crosslinking system [Examples].
The ranges taught in Forciniti et al. provide an overlapping inorganic filler and silane content.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Regarding claims 8-9:  Forciniti et al. teach the claimed amount [Table 1; Exp B].
Regarding claim 11:  Forciniti et al. teach 60 phr natural polyisoprene (natural rubber), 16 phr S-SBR, and 24 phr polybutadiene [Table 2; Experiment D].  Forciniti et al. teach using synthetic cis 1,4-polyisoprene rubber interchangeably with natural rubber [0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use synthetic cis 1,4-polyisoprene rubber in place of the natural rubber in the Example of Forciniti et al.  It is a simple substitution of one known element for another to obtain predictable results.  
Regarding claim 17:  Forciniti et al. teach a tire comprising the tire tread [Examples [0121].


Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged the unexpected results of both an improvement in properties in the uncured stated and in the cured state.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The results are expected.  The only property with a statistically significant difference is G* (stiffness).  The stiffness increases with increasing the amount of coupling agent Si69.  This is expected.  Ajbani et al. (2003/0144401) teach that using 
The Applicant has made the argument that the examples of Forciniti et al. fail to teach the ranges of claim 1.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763